DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification

The abstract of the disclosure is objected to because the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b) (4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third timer”- “fourth timer” (claim 5, lines 10-13), “a second controller” (claims 5, line 16), “a sixth sensor” (claim 14, line 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 3 is objected to because of the following informalities:  “the same position” (line 2) lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brown (US 4,011,975).
 With respect to claims 1 and 2, Brown (Fig.1) teaches a web control and registration means i.e., a difference unit 12 (col.5, second paragraph) comprising a first sensor 38A to identify a position of a first mark 24 printed on the first web, a second sensor  36 to identify position of the first mark of the first web, 20WO 2019/190455PCT/US2018/024319 a third sensor 38B to identify a position of a second mark 24 printed on the second web (B) (col.5, first and second paragraphs) and a synchronization engine 25 (Fig.2) to determine a synchronization difference between the first web and the second web based on the identification of the first mark 24 and second mark 24 as sensed by the second sensor and the third sensor (col.6, lines 22-68 and col.10, first paragraph and lines 62-68). 
With respect to claim 2, Brown teaches a communication engine 25, 62 including a digital encoder (not shown, col.8, lines 7-9) to send the synchronization difference to the first web press and the second web press (col.6, lines 45-63).   
With respect to claim 3, Fig.1 of Brown shows the first and third sensors (38A and 38B) are located at the same position along a web movement direction.  


Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 4-15 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Brown (US 4,011,975) in view of Sheffer et al. (US 2005/0028701).
With respect to claims 4 and 8-10, Brown (Fig.1) teaches a method for a system for synchronizing two web with a difference unit comprising a first sensor 38A for identifying a position of a first mark 24 printed on the first web, a second sensor  36 for identifying position of the first mark of the first web, 20WO 2019/190455PCT/US2018/024319 a third sensor 38B for identifying a position of a second mark 24 printed on the second web (B) (col.5, first and second paragraphs) and a synchronization engine 25 (Fig.2) for determining a synchronization difference between the first web and the second web based on the identification of the first mark 24 and second mark 24 and  sensed by the second sensor and the third sensor and sending a synchronization difference between the first web and the second web (col.6, lines 22-68 and col.10, first paragraph and lines 62-68). 
Brown does not clearly teach the first web press having first precision repeat device and the second web press having a second precision repeat device for regulating the gap between the frames printed on the webs or maintaining a frame-to frame size along the webs.
  However, the use of a precision repeat device for regulating the gap between the frames printed on the webs or maintaining a frame-to frame size along the webs is conventional.  For example, Sheffer et al. (Figs. 1, 2 and 4) teaches a method and a system 160 for synchronizing at least two webs 110 and 112 (Fig.3) having a difference unit 144 and precision repeat device 134, 136 for regulating the gap between the images114 or frames 118 printed on the webs or maintaining a frame-to frame size along the webs ([0024]).

In view of the teaching of Sheffer et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method for synchronizing two web presses of Brown by providing the precision repeat device for regulating the gap between the frames printed with variation in positions of print images on the webs as 
With respect to claims 5, 6, 13 and 14,  the selection of measuring the third time-the sixth time using the fifth – sixth sensor for adjusting the gap between the print frames would be obvious depending upon the configuration of the first and second web presses in order to get best possible adjusting the printed frames during printing operation. For example, Sheffer et al. teaches a system for synchronizing multiple webs ([0007-0008] and [0018], shown at least four web with difference units in Figs. 3 and 4),  two scanners or two sensors 136, 138 and a difference unit 144.  Obviously, Sheffer et al. use inherent many controllers and many sensors such as the third – sixth sensors for measuring time between the web 110 and multiple webs 112 for each machines or each system (shown in Fig.4) for regulating the gap between the frames printed on the webs ([0019]). 
With respect to claim 7, Brown as modified by Sheffer et al. teaches the conventional finishing device 128 downstream from the difference unit to perform at least one post-synchronization operation on the first and second webs ([0020]).  
	With respect to claims 11, Brown as modified by Sheffer et al. teaches the steps of determining the synchronization difference between the first web and the second web based on the identification 22WO 2019/190455PCT/US2018/024319 of the first mark 38A  and third mark 38B  as sensed by the second sensor and the third sensor by inherently comparing a difference between a time T1 between the first sensor identifying the position of the first mark 24 and the second sensor identifying the position of the first mark and a time T2 between the second sensor identifying the position of the first mark and the third sensor identifying the position of the third mark and determining if T1 does not equal T2 (Brown, Fig.3).  
. 	
Conclusion
         	
         	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rapkin et al., Haan et al., Henry et al. and Brandon et al. disclose the system and method using a difference unit for synchronizing between two web press including at least two sensors for regulating the print images or frames on webs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Anthony H Nguyen/
Primary Examiner, Art Unit 2853